Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 1 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0005
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 2 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0006
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 3 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0007
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 4 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0008
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 5 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0009
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 6 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0010
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 7 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0011
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 8 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0012
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 9 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG        NSA0013
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 10 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0014
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 11 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0015
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 12 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0016
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 13 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0017
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 14 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0018
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 15 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0019
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 16 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0020
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 17 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0021
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 18 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0022
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 19 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0023
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 20 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0024
Case 1:18-cv-01794-PWG Document 19-4 Filed 02/15/19 Page 21 of 21




            Camper v. NSA, Case No. 1:18-cv-01794-PWG         NSA0025
